UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-7506


ZERELL MCCLURKIN,

                Plaintiff – Appellant,

          v.

BILL BYER, Commissioner SCDC; WARDEN            LARRY   CARLEDGE;
SERGEANT LAWLESS; SERGEANT COTTER,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.     Richard M. Gergel, District
Judge. (2:13-cv-01507-RMG)


Submitted:   February 20, 2014             Decided:   February 25, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Zerell McClurkin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Zerell    McClurkin    appeals    the   district   court’s   order

accepting the recommendation of the magistrate judge and denying

relief   on    his     42   U.S.C.   § 1983    (2006)    complaint.   We   have

reviewed the record and find no reversible error.                 Accordingly,

with respect to the issues raised on appeal, we affirm for the

reasons stated by the district court. *                 McClurkin v. Byer, No.

2:13-cv-01507-RMG (D.S.C. July 15, 2013).                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                      AFFIRMED




     *
       McClurkin failed to pursue nearly all issues raised below
and instead focused on the district court’s and magistrate
judge’s finding that he should seek a remedy under the South
Carolina Tort Claims Act. Therefore, the issues not pursued on
appeal are waived. See 4th Cir. R. 34(b) (directing appealing
parties to present specific arguments in an informal brief and
stating that this court’s review is limited to the issues raised
in the informal brief).   See also Wahi v. Charleston Area Med.
Ctr., Inc., 562 F.3d 599, 607 (4th Cir. 2009) (limiting
appellate review to arguments raised in the brief in accordance
with Fed. R. App. P. 28(a)(9)(A)); Williams v. Giant Food Inc.,
370 F.3d 423, 430 n.4 (4th Cir. 2004) (noting that appellate
assertions not supported by argument are deemed abandoned).



                                         2